UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 6, 2012 OXIS INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-08092 94-1620407 (Commission File Number) (I.R.S. Employer Identification No.) 468 N. Camden Dr., 2nd Floor Beverly Hills, California (Address of Principal Executive Offices) (Zip Code) (310) 860-5184 (Registrant’s Telephone Number, Including Area Code) (Former name, former address, and former fiscal year, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On November 6, 2012, the Company issued a press release announcing its October 2012 revenues. A copy of the press release is attached hereto as Exhibit 99.1. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit Description Press Release dated November 6, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 6, 2012 OXIS INTERNATIONAL, Inc. By: /s/ David Saloff David Saloff Chief Executive Officer (Principal Executive Officer)
